Citation Nr: 0202958	
Decision Date: 04/01/02    Archive Date: 04/11/02

DOCKET NO.  99-16 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for low back disability, for the period from August 1, 1998, 
to July 26, 2001.

2.  Entitlement to an initial rating in excess of 20 percent 
for low back disability, for the period from July 27, 2001, 
forward.


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from October 1972 to 
December 1979, and from September 1983 to July 1998.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in March 1999 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fort Harrison, Montana.

This case was the subject of a Board remand dated in December 
2000.


FINDINGS OF FACT

1.  The veteran had moderate, but not severe, symptoms of 
degenerative disc disease prior to November 1998.

2.  The veteran has had severe, but not pronounced, symptoms 
of degenerative disc disease from November 1998 forward.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 20 percent for 
degenerative disc disease, for the period from August 1, 
1998, to October 31, 1998, are met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 3.321(b), 4.71a, Diagnostic Code 5293 
(2001).

2.  The criteria for a disability rating of 40 percent, for 
the period from November 1, 1998, forward, are met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321(b), 4.71a, 
Diagnostic Code 5293 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks a rating in excess of 10 percent for low 
back disability for the period from October 1, 1998, to July 
26, 2001, and a rating in excess of 20 percent for the period 
from July 27, 2001, forward.  The veteran reinjured his back 
in November 1998 and his condition worsened.  In this 
decision, the Board grants a rating of 20 percent from August 
1, 1998, to October 31, 1998, and grants a rating of 40 
percent for the period from November 1, 1998, forward.  For 
the period from November 1, 1998, forward, this appears to be 
a full grant of the benefits sought on appeal.

Background

A June 1998 VA CT scan of the lumbar spine revealed focal 
disc herniation "which may be clinically significant" 
centrally at the L5-S1 level.  

During a June 1998 VA examination, the veteran gave a history 
of injuring his back during service, when he landed on it 
while playing basketball with another soldier in 1994.   He 
said that after the injury, he went to the hospital, and 
underwent five months of physical therapy and traction.  He 
related that since 1994, he had experienced progressive back 
pain.  He indicated that the pain radiated down his left leg.  
He said it became worse as the day went on.  In general, he 
used to run approximately 10 miles three times per week, but 
now he could not even jog without having severe back pain, 
spasms, and radiating pain down his left leg.  He related 
that his left leg felt numb at times, and that his left 
buttock felt numb on an almost daily basis.  He had not lost 
any bowel or bladder function, and reported that about every 
other week, the pain was to such a degree that he found 
himself limping anywhere from 2 to 4 days.  He reported that 
he had normal plane X-rays when hospitalized in 1994, but had 
never undergone CT or MRI of the spine.  He said that in the 
past he was doing physical construction, but that because of 
his physical limitations and back pain, he had been forced to 
take a management position.       

Upon review of systems, neurologically he was unremarkable.  
With regard to his musculoskeletal system, he was 
unremarkable with the exception of the chief complaint of his 
back.  He was well nourished, well developed, and walked into 
the clinic with a normal gait, sitting relaxed on the 
examination table.  He was on no medications.  

Examination of the back showed no visible or palpable spasms.  
He pointed to an area of pain during flare-ups in the L4-5 
area.  He was not complaining of pain on the day of the VA 
examination.  He could stand and walk with a normal gait.  He 
could walk on his toes as well as his heels.  He had full 
range of motion of the back, with both active and passive 
testing.  He was not having significant discomfort at the 
examination, so the examiner could not measure when pain 
occurred.  The veteran had full strength of his back.   

Range of motion of the lumbar spine showed flexion of 95 
degrees, extension of 35 degrees, lateral flexion of 40 
degrees, and rotation of 35 degrees.  He had some mild pain 
radiating down to his calf with straight leg raises on the 
left.  He had no pain or numbness on the right.  He had sharp 
and light sensation intact in the lower extremities.  
Vibratory sensation was intact in the lower extremities.  He 
had 2+ patellar and Achilles tendon testing.  He had 5/5 
strength of his lower extremities, including extension of the 
great toe.  Reflexes of the lower extremities were 2+ and 
equal.

The examiner's impression was back pain with a history of 
service related injury, consistent by history and by 
examination with herniated nucleus pulposus.  The examiner 
recommended lumbar spine X-rays and a CT study of the spine, 
for evaluation of a herniated nucleus pulposus.  The examiner 
opined that these tests should not prolong the processing of 
the VA examination, since the examination was (apparently 
definitively) consistent with disc disease, notwithstanding 
normal X-rays.  The examiner advised the veteran to follow up 
with his primary care provider for this chronic disability.

April 1999 VA treatment records include a diagnosis of 
discogenic lower back pain with instability.  His low back 
pain had recently increased.  The history included his 
inservice low back injury, and a reinjuring of the back in 
November 1998 while putting up a Christmas tree.  MRI results 
were pending.  Upon physical examination, no frank spasm was 
seen.  He flexed to 45 degrees.  There was increased pain on 
extension back to 0 degrees.  He extended to 15 degrees.  
Right bend was to 25 degrees, left bend was to 25 degrees, 
and torsion was to 45 degrees on either side, without any 
pain.  Straight leg raise was positive on the right at 60 
degrees, and on the left at 45 degrees, with relief of 
symptoms with knee flexion.  Hip range of motion was 
unimpaired bilaterally.  Patellar reflexes were 2+ 
bilaterally, and Achilles reflexes were 1+ bilaterally.  
Review of the prior CT scan showed a central bulge at L4-5, 
which was mild, and L5-S1, which was moderate and possibly 
significant.  The diagnostic impressions were symptomatic 
impingement, likely at the L5-S1 level.  The veteran denied 
any dysesthesias.  The chief problems were pain, loss of 
industrial capacity, and incoordination.  A MRI was scheduled 
for 4 PM the same day.

The April 1999 VA MRI report impression was mild to moderate 
central disc protrusion at the L5-S1 level.  A treatment 
addendum note states that in terms of impingement, the new 
MRI looked better than the earlier CT scan.  Clinically, the 
veteran was demonstrating some fairly disabling symptoms.  
The post-MRI impression was some radicular component into the 
left buttock, with currently limited functional capacity.  
The treating physician concluded that, "[h]aving essentially 
ruled out any surgical lesion, we may progress to symptomatic 
relief."

Later in April 1999, the veteran had recurrence of the low 
back pain.  The treatment notes state that he was in obvious 
pain and had a convincing manner and story.  The plan of 
treatment was increased analgesia, total bed rest, and 
follow-up.  The physician asserted that the veteran should 
have physical therapy, which he noted to be "unavailable."

A same-day referral to the VA physical therapy department 
indicates that the veteran had been seen that day for urgent 
care at the walk-in clinic.  He was noted to have a remote 
history of a back injury, with recent recurring of symptoms 
in November 1998, persisting to the present (April 1999).  An 
operative procedure had been ruled out, and physical therapy 
with heat, massage, mobilization, and teaching a home program 
of maintenance were prescribed.  

Notes of private physical therapy (as provided for by VA) 
from April 1999 to May 1999 show the veteran improved with 
the physical therapy, and the goals of the physical therapy 
were accomplished.  The April 1999 initial evaluation notes 
describe "subjective" complaints, including current 
aggravating activities of bending forward, running or 
jogging, sitting, and stooping.  When his low back was 
aggravated he would get pain down the posterior aspect of the 
left hip and thigh to approximately 6 inches above his knee.  
He said he was able to relieve his discomfort by resting with 
his back in a "neutral" position.  He was able to ease his 
symptoms somewhat at home by using heat or resting in the 
Jacuzzi.  He stated he occasionally felt like a vertebrae was 
shifting forward in his low back.  He complained of increased 
pain with a cough, sneeze, or strain, but denied any bladder 
or bowel problems related to his low back.  He rated his pain 
at an average of 5 on a 0-10 scale, but said his pain at the 
time of being seen for initial evaluation for physical 
therapy was 7 on a scale of 0-10.  He stated that the 
previous Monday, when he saw the doctor, it was 10/10.  He 
had recently had an MRI performed, but the MRI report was not 
available to the physical therapist at the time of initial 
evaluation.  The veteran stated he was currently self-
employed in the home repair and construction business, but 
had been unable to work very much because of his low back 
problems.  The physical therapist inaccurately inferred from 
the history as given by the veteran that past x-rays and a CT 
scan revealed "degenerative joint disease and nothing more 
serious."

Upon physical examination by the physical therapist, the 
veteran's gait was stiff and guarded; otherwise there were no 
significant deviations.  He was able to toe walk and heel 
walk and balance on one leg without significant difficulty.  
Standing lumbar range of motion revealed ability to flex with 
the hand to knee level, with a significant limitation of 
extension and side bending bilaterally but symmetrical.  He 
presented with a capsular pattern of restriction, but in all 
directions there was very little motion in the lower 2/3 of 
the lumbar spine.  All were limited by pain and stiffness in 
the lumbar spine.  

In sitting, reflexes for the patellar tendon and Achilles 
tendon were dull but symmetrical.  He had a negative slump 
test bilaterally.  In supine his leg length appeared equal 
with level medial malleoli, and pelvic landmarks were also 
level.  He had a straight leg raise to approximately 60 
degrees bilaterally, both causing increased right low back 
pain.  There was no increased pain with passive ankle 
dorsiflexion.  Knee-to-chest on the left was limited to 110 
degrees and caused right low back pain.  On the right, he had 
knee-to-chest mobility of 120 degrees.  

Hip internal rotation was limited to 0-5 degrees bilaterally, 
with complaint of pain in the low back.  External rotation 
was moderately limited, but not as severely so as internal 
rotation.  In prone, hip extension was limited to 
approximately 10 degrees bilaterally with complaint of 
increased low back pain.  Ankle dorsiflexion was limited to 0 
degrees bilaterally.  Manual muscle test of the key muscles 
in the lower extremities revealed no strength deficiencies.  
There was minor complaint of increased low back pain with 
resisted hip flexion bilaterally.  

In prone, passive and active pressures to the spinous 
processes of the lumbar spine were uncomfortable at L4 to L5.  
There was very little, if any, springiness noted between the 
vertebrae, as the lumbar spine was "stiff" feeling.  He had 
a negative torsion test on the right but a positive torsion 
test on the left, with complaint of central low back pain at 
the lumbosacral junction.  PSIS's appeared level, and the 
inferior lateral angles of the sacrum also appeared 
symmetrical.  There was no pain in the sacral sulcus, or over 
the sacrotuberous ligament.  There was no complaint of pain 
with deep palpation of the muscles of the buttocks or gluteus 
medius.  The most painful area was the left iliolumbar 
ligament region.  

Palpation of the lumbar and lower thoracic paraspinals 
revealed a significant amount of muscle tone and 
"stiffness."  The same held true for the quadratus lumborum 
bilaterally.  Assessment of the lumbar spine physiological 
joint motion in side lying revealed hypomobility at all 
levels.  He had a negative anterior and posterior sheering 
test.  

The physical therapist's "problem list" was (1) reduced 
lumbopelvic mobility; (2) reduced hip mobility especially 
into left hip flexion, bilateral internal rotation, and 
bilateral hip flexion; (3) reduced hamstring mobility and 
gastroc/soleus mobility; (5) guarded, stiff gait; and (5) 
reduced overall functional capacity secondary to above. 

The veteran was released from physical therapy after 5 
visits, apparently, in the words of one report, because 
"only 5 visits [were] authorized."  The prognosis was 
evaluated as good.  He had further physical therapy for a 
month from June 1999 to July 1999.  The veteran was improving 
after 8 sessions, and then went on vacation.  This time, the 
prognosis was listed as fair, and "better after patient 
changes jobs in August."

During his June 1999 RO hearing, the veteran described his 
inservice injury, and his post-service back problems.  He 
said that the condition had limited his ability to pursue 
many careers and quality of life opportunities.  He described 
reinjuring his back in November 1998 while clipping Christmas 
lights on his rain gutter, including a big pop in his back.  
He described an increase in symptoms since that time.  He 
referred to the CT scan in June 1998 showing disc herniation.  
He described atrophy in his left leg, numbness in the leg, 
and problems walking.  He asserted that he felt his back by 
itself was now 40 percent disabling.

During a July 1999 VA examination, the veteran reported low 
back pain since his 1994 inservice basketball injury.  He 
stated that the pain was constant, and that he took Advil 
daily for the pain.   He said the pain was decreased with 
physical therapy.  He stated that the daily the pain was 
5/10, with 10 being the most severe pain.  He described 
flare-ups 3 to 4 times a year where the pain was 10/10, 
during which he was basically bedridden for 5 days.  He was 
currently self-employed.  He stated that the pain radiated 
down his left leg, and he felt that he had experienced 
decreased sensation of the left leg.  He also reported pain 
in the left hip as a result of the pain radiating down the 
left leg from the back.  He further reported pain in the 
right hip due to arthritis since 1975 or 1976.

Physical examination of the back revealed no tenderness to 
palpation.  The veteran had full extension of the spine.  He 
had decreased forward flexion to 85 degrees, with complaints 
of pain with any forward flexion.  He had full rotation and 
full lateral flexion of the lumbar spine.  He had full range 
of motion and strength of his lower extremities, and he had 
negative straight leg raises bilaterally.  He had +1 patellar 
reflexes bilaterally, but +2 Achilles tendon reflexes 
bilaterally.  He had sharp sensation intact bilaterally, and 
full strength with dorsiflexion of the great toes 
bilaterally.

The examiner's diagnosis was chronic low back pain consistent 
with history of mild to moderate disc protrusion, L5-S1.

July 1999 VA X-rays of the pelvis and hip showed the SI 
joints and sacral area to be normal, well defined, and 
unremarkable.  An acute bony injury was not identified.

During a December 2001 for-fee VA examination, the veteran 
described flare-ups occurring two to three times per month, 
lasting 4 to 5 days, with pain rated as 9 on a scale of 10.  
He said he was unable to get out of bed, and rolled to the 
edge of the bed, dropped to the floor on his knees, and 
pulled himself up from there.  He said pain was precipitated 
by twisting, rotation, bending, and lifting, and was 
alleviated by rest and treatment.  He had no daily brace, 
crutches, or cane.  He used a lifting brace when working.  He 
had not had surgery.  He stated his back condition was 
worsening as years passed.  Functionally, he had no pain 
walking for long periods, especially on soft surfaces.  Pain 
occurred with staying in one position for "long" periods of 
two to three minutes.  He said he could not ride, drive or 
fly over long distances; or run, play tennis, golf, 
volleyball, basketball, ski in water or snow, snow mobile, or 
ride a bike or motorcycle.  

General examination showed the veteran to be shifting weight, 
with a slow, antalgic-appearing gait, and favoring the left 
side.

Examination of the lumbosacral spine included flexion to 30 
degrees with pain, extension to 30 degrees with no pain, 
rotation to 25 degrees bilaterally, and lateral bending to 20 
degrees bilaterally.  Axial load was positive for pain in the 
lower back on the left side.  Hoffman's reflex was negative, 
Babinski was negative, and clonus was negative.  The iliac 
crest was aligned and no pelvic tilt was noted.  Heel, toe, 
tandem, and backward walk were intact.  There was poor 
balance with Romberg testing, and no palmer drift.  The 
contour of the back was normal.  Straight leg raising was to 
60 degrees bilaterally with complaints of pain of the left 
lumbosacral spine, and passive dorsiflexion with straight leg 
raising to 65 degrees with complaints of low back pain on the 
left.  Flip sign was positive on the left, and negative on 
the right.  Patellar reflexes were +2 bilaterally, and 
Achilles reflexes were +1 bilaterally.  There was left thigh 
atrophy.  Abduction strength was 4/5 on the right, and 3/5 on 
the left.  Adduction strength was 4/5 on the right, and 3/5 
on the left.  

The examiner's assessment was disc protrusion L5-S1.  Of 
interest to the examiner was that the veteran had mild 
osteoarthritis of the hips, and degeneration in the ankles as 
well.  The examiner also noted that the veteran had bladder 
and bowel difficulties that were not referable to the lumbar 
sacral injury.      

Claims Development

Recently enacted legislation, the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(VCAA), contains extensive provisions modifying the 
adjudication of all pending claims.  See Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  The new law revises the former § 
5107(a) of title 38 United States Code to eliminate the 
requirement that a claimant come forward first with evidence 
to well ground a claim before the Secretary is obligated to 
assist the claimant in the developing the facts pertinent to 
the claim.  The other salient features of the new statutory 
provisions impose the following obligations on the Secretary 
(where they are codified in title 38 United States Code is 
noted in parentheses): 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall: 
	(a) identify the records the Secretary is unable to 
obtain;
(b) briefly explain the efforts that the Secretary made 
to obtain those 
      records; and
(c) describe any further action to be taken by the 
Secretary with respect to 
                 the claim (38 U.S.C.A. § 5103A(b)(2)).

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3)).

(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:
(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)).
(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)).
(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)).
(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant)-
  	(i) contains competent evidence that the claimant 
has a current 
 	disability, or persistent or recurrent symptoms of 
disability; and
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)).

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(b), which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

On preliminary review of this matter, the Board concludes 
that the RO has either complied with, or gone beyond, these 
provisions and thus it would not be prejudicial to decide the 
case on the current record.  The RO has provided the claimant 
three VA compensation examinations of the lumbar spine 
disability.  VA has carried out sophisticated imaging 
studies, including a CT scan and MRI, to verify the presence 
of clinically detected diseased disc that did not appear on 
X-ray.  Detailed physical therapy examination findings and VA 
neurological treatment findings are associated with the 
claims file.  The medical evidence in the claims file clearly 
illustrates the recent progression and worsening of the 
veteran's lumbar spine disc disease.  The veteran's testimony 
at his June 1999 RO hearing, offered "in lieu" of his VA 
Form 9 (see his VA Form 9 received in July 1999), that his 
back disability is 40 percent disabling, is fully 
substantiated.  There is no indication that there is any need 
to further substantiate the claim, or obtain evidence that 
could further substantiate the claim.  Accordingly, while the 
RO has not in every instance sent notice as set forth in (3) 
above describing how the tasks of developing the record are 
allocated, it has gone beyond this requirement by actually 
obtaining more than ample evidence to substantiate the 
veteran's claim.  The Veterans Claims Assistance Act of 2000 
also eliminated the statutory requirement that a claimant 
come forward with a well grounded claim before the Secretary 
performs the duty to assist.  However, since the RO did not 
find the claims were not well grounded and proceeded to 
discharge the duty to assist, this change in the law has no 
effect on this matter.  In light of all of these 
considerations, the Board finds that it is not prejudicial to 
the claimant to proceed to adjudicate this case on the 
current record.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Analysis

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991);  38 C.F.R. 
Part 4 (2001).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole-recorded history, including service 
medical records.  38 C.F.R. §§ 4.2, 4.41 (2001).  An 
evaluation of the level of disability present also includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.49 (2000);  
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied;  if the evidence is 
in support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2001).

In evaluating the severity of a particular disability it is 
essential to consider its history.  38 C.F.R. § 4.1 (2000);  
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  A claim such as 
this one, placed in appellate status by disagreement with the 
initial rating award and not yet ultimately resolved is an 
original claim as opposed to a new claim for increase.  
Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, 
separate ratings may be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Id. 

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5292, 
limitation of motion of the lumbar spine is rated as 40 
percent disabling if severe, 20 percent disabling if 
moderate, and 10 percent disabling if slight.

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5293, 
intervertebral disc syndrome is rated as 60 percent disabling 
if pronounced, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to site of diseased disc, with little 
intermittent relief.  The condition is rated as 40 percent 
disabling if severe, with recurring attacks with intermittent 
relief.  Moderate disability with recurring attacks is rated 
as 20 percent disabling.  Mild intervertebral disc syndrome 
is rated as 10 percent disabling.  Where the condition is 
postoperative and cured, it is rated as noncompensably (0 
percent) disabling.

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Dyspnea, tachycardia, 
nervousness, fatigability, etc., may result from many causes;  
some may be service connected, others, not.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14. 

In VAOPGCPREC 36-97, the General Counsel concluded that 
Diagnostic Code 5293 involves limitation of range of motion.  
VOPGCPREC 36-97, paragraph 6.  Therefore, according to the 
General Counsel, a veteran could not be rated under 
Diagnostic Code 5293 for intervertebral disc disease based 
upon limitation of motion, and also be rated under, for 
example, Diagnostic Code 5292, in cases where to do so would 
constitute evaluation of an identical manifestation of the 
same disability under two different diagnoses.  The General 
Counsel asserted that in keeping with 38 C.F.R. § 4.7, the 
disability may be rated under the diagnostic code which 
produces the higher rating, if that diagnostic code better 
reflects the extent of the veteran's disability.  

In the present case, the veteran had moderate, but not 
severe, degenerative disc disease prior to November 1998.  
During his June 1998 VA examination, he did not have pain on 
examination.  He had flexion to 95 degrees.  He walked with a 
normal gait.  He had 5/5 strength of his lower extremities, 
including extension of the great toe.  Reflexes of the lower 
extremities were 2+ and equal.  He had complaints of periodic 
flare-ups were credible, but these were "recurring 
attacks," with more than intermittent relief.  The 
symptomatology was not present, for example, at the VA 
examination.  A CT scan revealed focal disc herniation 
"which may be clinically significant" centrally at the L5-
S1 level.  This is a disability picture commensurate with 
moderate disability -- characterized by more than 
intermittent relief, but with flare-ups with sciatic 
neuropathy, with no clinically shown muscle spasm, with ankle 
jerks present, and with many, but not all, neurological 
findings negative on examination, but with clinical, 
historical, and CT-scan evidence of disc disease.  He had 
"full" strength of his back, and "full" range of motion of 
his back.  For this period, the criteria for a rating of 20 
percent (for moderate disability), but not 40 percent or 
higher (for serious or pronounced disability), are met.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5293.

By the veteran's and physicians' account, the disability 
picture worsened in November 1998, when the veteran reinjured 
his back, with an already-diseased disc as shown by pre-
injury CT scan, history, and clinical evaluation.  He was 
prescribed complete bed-rest for a time in April 1999, and 
was referred for physical therapy.  The disability picture 
continued to worsen, with range of motion, neurological 
condition, and orthopedic condition worsening over time.  By 
December 2001, flexion was down from 95 degrees to 30 degrees 
with pain; there was limitation of motion in all directions; 
there was atrophy of the left thigh; the veteran had a stiff 
and antalgic gait; and strength on adduction and abduction 
was diminished.  After the November 1998 injury, the 
seriousness of the veteran's disc disease symptomatology 
rapidly progressed from "moderate" to "severe," meeting 
the criteria for a 40 percent rating.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293.

The criteria for 60 percent, for pronounced intervertebral 
disc syndrome, are not met, because the symptoms from 
November 1998 forward do not approximate a disability picture 
that includes, for example, absent ankle jerk on examination, 
persistence of such symptoms as muscle spasms, or what can be 
characterized as "little" intermittent relief.  Examination 
in April 1999, during a flare-up symptoms, was explicitly 
negative for muscle spasms.  Both the April and July 1999 VA 
examinations showed Achilles (ankle) reflexes at 1+ or 2+ 
bilaterally.  As of December 2001, he had flare-ups 2 to 3 
times per month, lasting four to five days, leaving 
substantial room for intermittent relief of the severe 
symptoms.  Based on the rating criteria for intervertebral 
disc syndrome, then, a rating of 40 percent, but not 60 
percent, is warranted for the period from November 1998 
forward.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293.

The Board has considered whether Diagnostic Code 5292, the 
diagnostic code for limitation of motion of the lumbar spine, 
might be more appropriate in this case.  It is not.  The 
etiology of the veteran's low back disability is clearly disc 
disease.  X-rays have not shown other pathology of the lumbar 
spine, such as arthritis.  For the period prior to November 
1998, flexion was 95 degrees at the June 1998 VA examination 
(as opposed to the much more severe 45 degree and later 30 
degree limitations of motion found during examination and 
treatment after the November 1998 reinjury of the back), 
which, even taking into account such factors as pain, 
fatigability, incoordination, and flare-ups, would be at most 
a moderate limitation of motion, warranting no more than a 20 
percent rating.  For the period from November 1998 forward, a 
rating under Diagnostic Code 5292 would not be to the benefit 
of the veteran in any event, since 40 percent, the rating 
assigned by the Board under Diagnostic Code 5293, is the 
maximum schedular rating for this disability under diagnostic 
Code 5292.  For these reasons, the Board finds that staged 
ratings of 20 percent and then 40 percent under Diagnostic 
Code 5293, rather than ratings under Diagnostic Code 5292, 
are most appropriate in this case.   

The Board has considered all of the veteran's symptomatology, 
to include limitation of motion as well as neurological 
symptoms, in assigning ratings under Diagnostic Code 5293.  
Under the circumstances, assigning any additional rating for 
low back disability, such as an additional rating for 
limitation of motion, under another Diagnostic Code, would be 
impermissible pyramiding of ratings.  See 38 C.F.R. §§ 4.7, 
4.14; VAOPGCPREC 36-97.

The Board has considered whether this case should be referred 
to the Director, Compensation and Pension Service, for 
extraschedular consideration for rating of the veteran's 
service connected low back disability.  The governing norm in 
such exceptional cases is: A finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 
C.F.R. § 3.321(b).  The Board notes that the medical records 
and hearing testimony indicate continued, though impeded, 
success in finding employment.  Most recently, at his 
December 2001 examination, the veteran described wearing a 
back brace during work.  Physical therapy records indicate 
the veteran was to change jobs in August 1999, and that this 
should improve his prognosis.  The Board further notes that 
there is no evidence in the claims file of frequent periods 
of hospitalization for low back disability, and that surgery 
for the condition is not recommended.  There is nothing to 
show exceptional or unusual factors in evaluating his disc 
disease that have created marked interference with 
employment, in excess of what the schedular criteria 
contemplate or in excess of what is contemplated by the 
staged ratings of 20 percent for August 1998 through October 
1998 and 40 percent for the years from November 1998 forward.  
The Board has assigned a substantial schedular disability 
rating, for severe low back disability, as of the date of the 
November 1998 reinjury of the back, commensurate with the 
actual level of disability shown by the medical evidence in 
this case, according to symptoms well-contemplated by the 
rating criteria.  The Board finds that this case does not 
warrant referral for extraschedular consideration.  38 C.F.R. 
§ 3.321(b). 

The Board notes that in his June 1999 RO hearing testimony, 
which he requested serve "in lieu" of his VA Form 9 (see 
his VA Form 9 received in July 1999), the veteran contended 
that a rating of 40 percent was warranted for his low back 
disability as it existed after his November 1998 injury.  
This is the rating the Board has assigned in the present 
case, and appears to be a full grant of the benefits sought 
on appeal for the period from November 1998 forward. 



ORDER

A rating of 20 percent for low back disability, for the 
period from August 1, 1998, to October 31, 1998, is granted, 
subject to the provisions governing the payment of monetary 
benefits.

A rating of 40 percent for low back disability, for the 
period from November 1, 1998, forward, is granted, subject to 
the provisions governing the payment of monetary benefits.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

